QUANTUM CORPORATION

CHIEF EXECUTIVE CHANGE OF CONTROL AGREEMENT

 

THIS CHIEF EXECUTIVE CHANGE OF CONTROL AGREEMENT ("Agreement") is effective as
of April 1, 2007, by and between Richard E. Belluzzo (the "Employee") and
QUANTUM CORPORATION, a Delaware corporation (the "Corporation").

Recitals

A. Whereas, the Employee is the chief executive officer of the Corporation.

B. The board of directors of the Corporation has determined that it is in the
best interests of the Corporation and its stockholders to assure that the
Corporation will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Corporation.

C. The board of directors believes that it is important to provide the Employee
with compensation arrangements and stock benefits upon a Change of Control,
provided the Employee executes and does not revoke a release of claims in favor
of the Corporation in the event of his or her Involuntary Termination (as
defined below) following such Change of Control, which provide the Employee with
enhanced financial security, are competitive with those of other corporations,
and provide sufficient incentive to the Employee to remain with the Corporation
following a Change of Control.

D. In order to accomplish the foregoing objectives, the board of directors has
directed the Corporation, upon execution of this Agreement by the Employee, to
agree to amend and restate the terms of this Agreement as in effect since its
original effective date and to extend the terms of this Agreement as set forth
below.

E. Certain capitalized terms used in the Agreement are defined in Section 3
below.

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of the Employee by the Corporation, the parties
agree as follows:

Change of Control Severance Benefits
. If the Employee's employment terminates at any time within eighteen (18)
months after a Change of Control, then the following shall apply:
Voluntary Resignation; Termination For Cause
. If the Employee's employment terminates in a voluntary resignation
, including termination due to death or Disability
(and not an Involuntary Termination), or if the Employee is terminated for
Cause, or if the Employee voluntarily accepts a position within the Corporation
below the level of vice president then the Employee shall not be entitled to
receive severance or other benefits except for those (if any) as may be
available under the Corporation's severance and benefits plans and policies
existing at the time of such termination.

Involuntary Termination

. If the Employee's employment terminates due to an Involuntary Termination,
then the Employee shall be entitled to receive a lump-sum severance payment
equal to:



 i.  300% of the Employee's then established Base Compensation;
 ii. 300% of the sum of the actual annual bonuses (if any) received by Employee
     during the previous two (2) years prior to the termination, divided by two
     (2); and

     if applicable, monthly reimbursements from the Corporation for the same
     level of health coverage and benefits as in effect for the Employee on the
     day immediately preceding the day of the Employee's termination of
     employment; provided, however, that: (i) the Employee constitutes a
     qualified beneficiary, as defined in Section 4980B(g)(1) of the Internal
     Revenue Code of 1986, as amended; and (ii) the Employee elects continuation
     coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of
     1985, as amended ("COBRA"), within the time period prescribed pursuant to
     COBRA. The Corporation shall continue to reimburse the Employee for
     premiums paid to continue such coverage until one (1) year after the date
     of the Involuntary Termination or, if earlier, until Employee is eligible
     for similar benefits from another employer. The Employee shall be
     responsible for the payment of COBRA premiums (including, without
     limitation, all administrative expenses) for the remaining COBRA period. If
     the provisions of COBRA do not apply to Employee (for instance, if the
     Employee is employed outside of the United States), the Corporation will
     provide Employee with a lump sum payment equal to twelve (12) multiplied by
     the portion, if any, of the premium the Corporation was paying for the
     Employee's health coverage and benefits as in effect for the Employee on
     the day immediately preceding the day of the Employee's termination of
     employment.

Offset

. In the event the Corporation becomes liable to the Employee for any severance
payments or benefits required under any applicable statute, law or regulation,
whether federal, state, local, foreign or otherwise, the severance pay
(including any payments under Section 1(b)(iii)) the Employee would otherwise be
entitled to receive under this Section 1 will be reduced by any liability the
Corporation may have to the Employee with respect to such statutes, laws or
regulations.



Acceleration of Vesting of Equity-Based Compensation Awards
. If the Employee's employment terminates within the eighteen (18) month period
following a Change of Control, then, subject to Section 4 below, the
exercisability of any equity-based compensation awards held by the Employee
shall be as follows:
Voluntary Resignation; Termination for Cause
. If the Employee's employment terminates in a voluntary resignation, including
termination due to death or Disability (and not an Involuntary Termination), or
if the Employee is terminated for Cause, the Employee is entitled to exercise or
receive payment for any vested equity-based compensation awards. All further
vesting of Employee's outstanding equity-based compensation awards will
terminate immediately.
Involuntary Termination
. If the Employee suffers an Involuntary Termination, then the portion of any
equity-based compensation awards then held by the Employee that is not vested
shall automatically become vested.

Definition of Terms
. The following terms referred to in this Agreement shall have the following
meanings:

Base Compensation. "Base Compensation" shall mean the annual base salary the
Corporation pays the Employee for his or her services immediately prior to an
Involuntary Termination.

Change of Control
. "Change of Control" shall mean the occurrence of any of the following events:

Any "person" (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) is or becomes the "beneficial owner" (as
defined in Rule l3d-3 under said Act), directly or indirectly, of securities of
the Corporation representing forty percent (40%) or more of the total voting
power represented by the Corporation's then outstanding voting securities; or

A change in the composition of the board of directors of the Corporation
occurring within a twenty-four (24) month period, as a result of which fewer
than a majority of the directors are Incumbent Directors. "Incumbent Directors"
shall mean directors who either (A) are directors of the Corporation as of the
date hereof, or (B) are elected, or nominated for election, to the board of
directors of the Corporation with the affirmative votes of at least a majority
of the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Corporation); or

The consummation of a merger or consolidation of the Corporation with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Corporation
or such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or the consummation of a sale or disposition by
the Corporation of all or substantially all the Corporation's assets.

Involuntary Termination

. "Involuntary Termination" shall mean any purported termination of the
Employee's employment by the Corporation which is not effected for Disability or
for Cause or any termination of the Employee's employment by the Employee
following: (i) the assignment to the Employee of any duties or the reduction of
the Employee's duties, either of which results in a significant diminution in
the Employee's position or responsibilities with the Corporation in effect
immediately prior to such assignment, or the removal of the Employee from such
position and responsibilities; (ii)  a substantial reduction of the facilities
and perquisites (including office space and location) available to the Employee
immediately prior to such reduction; (iii) a reduction by the Corporation in the
Base Compensation of the Employee as in effect immediately prior to such
reduction, other than a uniform reduction applicable to all executives
generally; (iv) a material reduction by the Corporation in the kind or level of
employee benefits to which the Employee is entitled immediately prior to such
reduction with the result that the Employee's overall benefits package is
significantly reduced, other than a uniform reduction applicable to all
executives generally; (v) the relocation of the Employee to a facility or a
location more than fifty (50) miles from the Employee's then present location;
or (vi) the failure of the Corporation to obtain the assumption of this
agreement by any successors contemplated in Section 7 below.



Cause

. "Cause" shall mean: (i) any act of personal dishonesty taken by the Employee
in connection with his or her responsibilities as an employee that is intended
to result in substantial personal enrichment of the Employee; (ii) the
conviction of a felony; (iii) a willful act by the Employee which constitutes
gross misconduct injurious to the Corporation; and (iv) continued violations by
the Employee of the Employee's obligations to the Corporation under the
Corporation's established personnel policies and procedures which are
demonstrably willful and deliberate on the Employee's part after the Corporation
has delivered a written demand for performance to the Employee that describes
the basis for the Corporation's belief that the Employee has not substantially
performed his or her duties and afforded the Employee at least fifteen (15) days
to cure.



Disability

. "Disability" shall mean that the Employee has been unable to perform his or
her duties under this Agreement as the result of his or her incapacity due to
physical or mental illness with or without reasonable accommodation, and such
inability, at least twenty-six (26) weeks after its commencement, is determined
to be total and permanent by a physician selected by the Corporation or its
insurers and acceptable to the Employee or the Employee's legal representative
(such statement as to acceptability not to be unreasonably withheld).
Termination resulting from Disability may only be effected after at least thirty
(30) days' written notice by the Corporation of its intention to terminate the
Employee's employment. In the event that the Employee resumes the performance of
substantially all of his or her duties hereunder before the termination of his
or her employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.



Disinterested Board

. "Disinterested Board" shall mean the board of directors of the Corporation
excluding those members of the board of directors, if any, who are parties to
agreements or arrangements identical to or substantially similar to this
Agreement.



Parachute Payments
.

Excise Tax Gross-Up.

In the event that any payment or benefit received or to be received pursuant to
this Agreement (but determined without regard to any additional payment required
under this Section 4) (the "Severance Payments"), would: (i) constitute a
"parachute payment" within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the "Code"), or any similar or successor provision to
280G; and (ii) be subject to the excise tax imposed by Section 4999 of the Code
or any similar or successor provision to Section 4999 (the "Excise Tax"), or any
interest or penalties payable with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax"), then the Employee shall be entitled to receive
from the Corporation an additional payment (the "Gross-Up Payment") in an amount
such that after payment by the Employee of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, the Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Severance Payments.
For purposes of determining the amount of the Gross-Up Payment, the Employee
shall be deemed to: (i) pay federal income taxes at the highest marginal rates
of federal income taxation for the calendar year in which the Gross-Up Payment
is to be made; and (ii) pay applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.



Determination of Amount.

Subject to the provisions of this Section 4(b), all determinations required to
be made under Section 4(a), including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determinations, shall be made by the public accounting firm
that is engaged by the Corporation for general audit purposes as of the date
immediately prior to the Change of Control (the "Accounting Firm"). In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, the Corporation shall appoint
another nationally recognized public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). The Corporation shall bear all expenses with respect
to the determinations by the Accounting Firm required to be made hereunder. Any
good faith determinations of the Accounting Firm made hereunder shall be final,
binding and conclusive upon the Corporation and the Employee. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
determination by the Accounting Firm, it is possible that Gross-Up Payments
which will not have been made by the Corporation should have been made
("Underpayment") or Gross-Up Payments are made by the Corporation which should
not have been made ("Overpayment"), consistent with the calculations required to
be made hereunder. In the event that the Employee thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest, to the extent not already within the
Excise Tax, at the rate provided in Section 1274(b)(2)(B) of the Code) shall be
promptly paid by the Corporation to or for the benefit of the Employee. In the
event the amount of the Gross-Up Payment exceeds the amount necessary to
reimburse the Employee for his or her Excise Tax, the Accounting Firm shall
determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in Section 1274(b)(2)
of the Code) shall be promptly paid by the Employee (to the extent he has
received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Corporation. The Employee shall
cooperate, to the extent his or her expenses are reimbursed by the Corporation,
with any reasonable requests by the Corporation in connection with any contests
or disputes with the Internal Revenue Service in connection with the Excise Tax.



At-Will Employment

. The Corporation and the Employee acknowledge that the Employee's employment is
at will and may be terminated at any time and for any reason, with or without
notice. On termination of the Employee's employment, the Employee shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, or as may otherwise be available in accordance
with the Corporation's established employee plans and policies at the time of
termination.



Term, Amendment and Termination
.

Term

. Subject to subsection (b) below, the terms of this Agreement shall terminate
upon the earlier of: (i) the date that all obligations of the parties hereunder
have been satisfied; (ii) April 1, 2009; or (iii) eighteen (18) months after a
Change of Control;
provided
,
however
, that the terms of this Agreement shall be automatically extended for
additional one-year terms following the end of the initial two-year period
unless the Corporation provides written notice at least one month in advance of
the expiration of the current term. A termination of the terms of this Agreement
pursuant to the preceding sentence shall be effective for all purposes, except
that such termination shall not affect the payment or provision of compensation
or benefits on account of a termination of employment occurring prior to the
termination of the terms of this Agreement.



Amendment and Termination

.
Unless a Change of Control has previously occurred, except as provided in
paragraph 6(a) above, the termination or amendment of this Agreement shall not
become effective until six (6) months from the time the Corporation has provided
to Employee written notice of the amendment or termination, with such amendment
or termination to be approved by
unanimous resolution of the Disinterested Board
. Notwithstanding the foregoing, if a Change of Control occurs during the six
(6) month notice period described above, such amendment or termination of the
Agreement shall not become effective unless the Employee consents in writing to
the amendment or termination
. If a Change of Control occurs, this Agreement shall no longer be subject to
amendment, change, substitution, deletion, revocation or termination in any
respect whatsoever except as provided in paragraph 6(a) above or to the extent
the Employee consents to such amendment or termination in accordance with this
paragraph.



Form of Amendment

. The Form of any proper amendment or termination of this Agreement shall be a
written instrument signed by a duly authorized officer or officers of the
Corporation, certifying that the amendment or termination has been approved by
the Disinterested Board in accordance with Section 6(b).



Successors
.

Corporation's Successors

. Any successor to the Corporation (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Corporation's business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the
Corporation would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term "Corporation" shall
include any successor to the Corporation's business and/or assets which executes
and delivers the assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.



Employee's Successors

. The terms of this Agreement and all rights of the Employee hereunder shall
inure to the benefit of, and be enforceable by, the Employee's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.



Employment By Subsidiaries

. If the Employee is employed by a wholly owned subsidiary of Quantum
Corporation, then: (i) "Corporation" as defined herein shall be deemed to
include such subsidiary; and (ii) the effects intended to result from a Change
of Control under this Agreement shall apply to such subsidiary, and the Employee
shall be entitled to all the benefits and subject to all the obligations
provided herein.



Notice
.

General

. Notices and all other communications contemplated by this Agreement shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by U.S. registered or certified mail, return receipt requested
and postage prepaid. In the case of the Employee, mailed notices shall be
addressed to him at the home address which he most recently communicated to the
Corporation in writing. In the case of the Corporation, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.



Notice of Termination

. Any termination by the Corporation for Cause or by the Employee as a result of
an Involuntary Termination shall be communicated by a notice of termination of
the other party hereto given in accordance with this Section 8 of this
Agreement. Such notice shall indicate the specific termination provision in this
Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date (which shall be not more than
fifteen (15) days after the giving of such notice). The failure by the Employee
to include in the notice any fact or circumstance which contributes to a showing
of Involuntary Termination shall not waive any right of the Employee hereunder
or preclude the Employee from asserting such fact or circumstance in enforcing
his or her rights hereunder.



Release of Claims

. In order to receive any of the benefits provided for pursuant to this
Agreement upon the Employee's Involuntary Termination, the Employee (or his or
her legal representative in the event of death or disability as the case may be)
shall be required to execute and not revoke a release of claims (in a form
provided by the Corporation) in favor of the Corporation, which release will
include a provision prohibiting the solicitation of employees of the Corporation
for a period of one year.



Timing of Benefits

. Benefits provided for pursuant to this Agreement shall be made as soon as is
administratively practicable following the date the release of claims required
pursuant to Section 9 of this Agreement becomes effective.



Code Section 409A

.



 a. Notwithstanding anything to the contrary in this Agreement, if the
    Corporation reasonably determines that Section 409A of the Code will result
    in the imposition of additional tax to an earlier payment of any severance
    or other benefits otherwise due to the Employee on or within the six (6)
    month period following the Employee's Involuntary Termination, the severance
    benefits will accrue during such six (6) month period and will become
    payable in a lump sum payment on the date six (6) months and one (1) day
    following the date of the Employee's Involuntary Termination. All subsequent
    payments, if any, will be payable as provided in this Agreement.
 b. Notwithstanding anything to the contrary in this Agreement, the Employee and
    the Corporation agree to work in good faith to consider amendments to this
    Agreement which are necessary or appropriate to avoid the imposition of any
    additional tax or income recognition under Section 409A of the Code prior to
    the actual payment to the Employee of payments or benefits under this
    Agreement.

Miscellaneous Provisions
.

No Duty to Mitigate

. The Employee shall not be required to mitigate the amount of any payment
contemplated by this Agreement (whether by seeking new employment or in any
other manner), nor shall any such payment be reduced by any earnings that the
Employee may receive from any other source.



Waiver

. No provision of this Agreement shall be modified, waived or discharged unless
the modification, waiver or discharge is agreed to in writing and signed by the
Employee and by an authorized officer of the Corporation (other than the
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.



Whole Agreement

. No agreements, representations or understandings (whether oral or written and
whether express or implied) which are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the subject
matter hereof.



Choice of Law
. The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of California.
Severability
. The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect.
Arbitration
.

Employee and the Corporation agree that any dispute or controversy arising out
of, relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, shall be
finally settled by binding arbitration to be held in Milpitas, California under
the National Rules for the Resolution of Employment Disputes supplemented by the
Supplemental Procedures for Large Complex Disputes, of the American Arbitration
Association as then in effect (the "Rules"). The parties shall be entitled to
conduct discovery pursuant to the California Code of Civil Procedure. The
arbitrator may regulate the timing and sequence of such discovery and shall
decide any discovery disputes or controversies between the Corporation and
Employee. The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator's decision in any court having jurisdiction.

The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to rules or conflicts of law.

Unless otherwise provided for by law, the Corporation and the Employee shall
each pay half of the costs and expenses of such arbitration.

THE EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
THE EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, THE EMPLOYEE AGREES TO
SUBMIT ANY CLAIMS ARISING OUT OF, OR RELATING TO, OR IN CONNECTION WITH THIS
AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR
TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF THE EMPLOYEE'S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THIS AGREEMENT.

No Assignment of Benefits

. The rights of any person to payments or benefits under this Agreement shall
not be made subject to option or assignment, either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor's process, and any action in violation
of this subsection (g) shall be void.



Withholding Taxes

. All payments made pursuant to this Agreement will be subject to withholding of
applicable taxes.



Assignment by Corporation

. The Corporation may assign its rights under this Agreement to an affiliate,
and an affiliate may assign its rights under this Agreement to another affiliate
of the Corporation or to the Corporation provided, however, that no assignment
shall be made if the net worth of the assignee is less than the net worth of the
Corporation at the time of assignment. In the case of any such assignment, the
term "Corporation" when used in a section of this Agreement shall mean the
Corporation that actually employs the Employee.



Amendment of Award Agreements

. The Corporation and the Employee agree that the provisions of this Agreement
shall supersede any conflicting provisions of any equity-based compensation
award agreement of the Employee, and the Corporation and the Employee agree to
execute such further documents as may be necessary to amend any such agreement.



Headings

. The headings of sections herein are included solely for convenience of
reference and shall not control the meaning or interpretation of any provisions
of this Agreement.



Counterparts

. This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together will constitute one and the same
instrument.



 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Corporation by its duly authorized officer, as of the day and year first
above written.

 

QUANTUM CORPORATION

 

By /s/ Shawn Hall

Shawn Hall

Vice President, General Counsel

 

EMPLOYEE

 

 

/s/ Richard E. Belluzzo

Richard E. Belluzzo

Chief Executive Officer

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE OF CHIEF EXECUTIVE CHANGE OF CONTROL AGREEMENT